Case 1:21-mc-00001-CBK Document 11-5 Filed 06/09/21 Page 1 of 3 PageID #: 130




                  EXHIBIT 4
Case 1:21-mc-00001-CBK Document 11-5 Filed 06/09/21 Page 2 of 3 PageID #: 131


 From:               The AAG for Administration
 To:                 The AAG for Administration
 Subject:            Revised workplace mask guidance for all employees and contractors
 Date:               Friday, May 14, 2021 11:41:10 AM


 To all DOJ Employees and Contractors:

 Last night the Department received the communication below from OMB, which applies
 immediately to all Department offices (except for BOP, where guidance for employees and
 contractors working in correctional facilities has not changed):

            Consistent with CDC Director Walensky’s announcement today regarding CDC’s updated
            Interim Public Health Recommendations for Fully Vaccinated People, fully vaccinated
            Federal employees, fully vaccinated onsite contractors, and fully vaccinated visitors to
            Federal buildings are no longer required to wear masks.

            For now, this change related to masking is the only change to Federal workplace COVID-19
            safety guidance – maximum telework and workplace occupancy limits remain in place – but
            we will continue to update based on public health guidance.

            To clarify what this announcement means for individuals:

               ·      
If you are fully vaccinated (at least 2 weeks past your final dose), you are no longer
                       required to wear a mask.
               ·      
If you are not fully vaccinated (at least 2 weeks past your final dose), please continue
                       to wear a mask consistent with the requirements set forth in your agency workplace
                       safety plan.

            These changes are consistent with Executive Order 13991 on Protecting the Federal
            Workforce and Requiring Mask-Wearing, which charged Federal agencies to “require
            compliance with CDC guidelines with respect to wearing masks” and with OMB
            memorandum M-21-15, which noted in its guidance on face masks that “agencies may
            provide for exceptions consistent with CDC guidelines.”

            The Safer Federal Workforce Task Force will follow-up with answers to frequently asked
            questions from agencies regarding these changes. OMB, through the President’s
            Management Council, with OPM and GSA, will continue to work with your agencies on the
            planning already underway related to the Federal personnel policies and work environment
            for after it is safe for increased return of Federal workers to the physical workplace.

 As OMB noted, this guidance affects only the masking requirements in the 2021 Department of
 Justice COVID-19 Workforce Safety Plan, issued on February 16, 2021. Our telework posture and
 office occupancy requirements remain unchanged. Managers and supervisors may make exceptions
 to this guidance as necessary to ensure a safe workforce, such as in the case of a recent workplace
 exposure or exceptionally close quarters.

 As we go forward, we ask everyone to respect the wishes of our colleagues and visitors and ensure
 that anyone who chooses to continue wearing a mask while in Department buildings and facilities
 may continue to do so without interference. Further, supervisors and managers should not ask about
 an employee’s vaccination status or use information about an employee’s vaccination status to make
 decisions about how and when employees will report to a workplace instead of teleworking.

 In the coming days we will update and reissue the DOJ Workforce Safety Plan to reflect this and
Case 1:21-mc-00001-CBK Document 11-5 Filed 06/09/21 Page 3 of 3 PageID #: 132


 other necessary changes. In addition, we will also issue additional updates regarding how we will be
 coordinating our re-entry planning, including phases, timelines, and how we will solicit your input
 along the way.

 Thank you for your continued diligence and dedication to the Department’s mission.
